Title: To Thomas Jefferson from Joseph Hawkins, 30 December 1780
From: Hawkins, Joseph
To: Jefferson, Thomas


Barracks [Charlottesville] 30 Dec. 1780. Has learned from TJ’s letter to Col. [Francis] Taylor that Mr. Clark [Jonathan Clarke], commissary to the Convention troops, has made a charge for 158,118℔. of meal because it was unsifted. Hawkins urges that this demand be disallowed since “their Quartermaster attended to the Issuing and no complaint ever made.” Most of the meal was in fact sifted, “and that that was not ground very fine our Guard received it and I never heard the least murmer among them.”
